Citation Nr: 9906220	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as being secondary to tobacco use 
in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION 

The appellant is the widow of the veteran who had active 
military service from July 1945 to December 1946.  He died 
on October [redacted], 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

In substance, the appellant contends that the veteran became 
addicted to nicotine due to cigarette smoking while in 
service and that the smoking caused his fatal lung cancer.  

The veteran's service medical records are unavailable, 
apparently having been destroyed by fire and information 
obtained in February 1994 indicates that no records were 
available from the Office of the Surgeon General (SGO).  In 
a claim for service connection the duty to assist is 
"particularly great" when the veteran's service medical 
records are unavailable.  Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).  

The discharge summaries of VA hospitalizations of April to 
July 1984 and of July and August 1984 reflect treatment for 
lung cancer.  The discharge summary of the latter 
hospitalization noted a history of smoking 3 cigars a day and 
one pack of cigarettes a day for approximately 40 years.  It 
was also noted that the veteran had received radiation 
therapy at the Shands Teaching Hospital but records of such 
treatment are not on file.  

The death certificate reflects that the veteran died on 
October [redacted], 1984 while hospitalized at a VA facility 
in Lake City, Florida, and that the immediate cause of his 
death was lung cancer due to lymphangetic spread with chest wall 
metastasis as a consequence of left upper lobe cancer.  The 
approximate interval between the onset of the lung cancer was 
6 months prior to death.  No autopsy was performed.  However, 
the records of the veteran's terminal VA hospitalization are 
not on file.  

Where documents are within the Secretary's control and could 
reasonably be expected to be a part of the record, such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the 
records of the veteran's terminal VA hospitalization must be 
obtained and associated with the claim file.  Also, it must 
be clarified whether the VA paid for the radiation therapy at 
the Shands Teaching Hospital or if the treatment was 
otherwise conducted with VA approval and at VA expense.  If 
so, records of the radiation therapy at the Shands Teaching 
Hospital in 1984 should be obtained.  

An RO rating action later in October 1984, after the 
veteran's death, granted entitlement to pension benefits but 
denied entitlement to special monthly pension based on aid 
and attendance or on the basis of being housebound.  

The appellant filed her claim for the cause of the veteran's 
death in March 1994.  Attached thereto was a February 1994 
statement from Dr. Loucks which reflected that he had been 
the veteran's attending physician during his hospitalization 
in 1984.  It was also reported that:

There is unquestioned correlation between tobacco use, 
specifically cigarette smoking, and the incidence of 
bronchogenic carcinoma.  The correlation is so high 
that it is extremely unusual to encounter a 
bronchogenic carcinoma in a patient who has never 
smoked nor been exposed to cigarette smoke. 

In summary, I feel that this patient's cigarette 
smoking was causally related to his subsequent 
development of bronchogenic carcinoma. 

In May 1994, the RO informed the appellant that the VA was in 
the process of proposing new regulations for the processing 
of claims for compensation from those veterans or their 
survivors claiming compensation based on disability or death 
from tobacco smoking during service.  It was expected that it 
would be several months before Congress passed new 
legislation.  

In January 1995, the RO denied service connection for the 
cause of the veteran's death on the basis of direct 
incurrence, i.e., on the basis that lung cancer was not 
incurred in or aggravated during active service and did not 
manifest within one year after discharge from active service.  
However, adjudication was deferred as to whether the cause of 
his death was due to smoking during active service as the 
cause of his fatal lung cancer.  

In October 1997, the RO contacted the appellant and requested 
that she provide information pertaining to the veteran's 
history of smoking of tobacco products.  In response, she 
stated in January 1998 that she had not known her deceased 
husband when he was in military service and had no knowledge 
of any hospitals where he might have been treated during 
service.  However, she believed that he died of 
"nicotine/tobacco induced/related illness due to smoking he 
began while in service."  Also submitted was a statement 
dated in December 1997 from the veteran's sister reflecting 
that after he had returned from military service he had been 
a heavy smoker, smoking two packs daily until his illness.  

The appellant executed and returned an authorization form for 
obtaining clinical records from Dr. Louck, who stated in 
January 1998 that nothing could be found regarding the 
veteran and it was possible that the records could have been 
destroyed.  There was submitted a record, consisting of a 
single page, reflecting hospitalization in July 1995 of an 
individual who apparently bears the same name as the veteran.  
However, since the veteran in this case died in 1984, this 
record could not possibly be that of the veteran.  Also, this 
record does not contain any reference to respiratory 
disability, cancer or smoking of a tobacco product.  
Accordingly, this record will not be considered by the Board 
or the RO in the adjudication of this claim.  

Also, the appellant was scheduled for a hearing before the 
Board in September 1998 but failed to appear.  

With respect to new legislation, on May 22, 1998, Congress 
passed H.R. 2400, the "Transportation Equity Act for the 21st 
Century" (TEA 21) which was signed into law on June 9, 1998, 
as Public Law No. 105-178.  Section 8202 of TEA 21 amended 
38 U.S.C. §§ 1110 and 1131 to preclude payment of 
compensation for disability resulting from a tobacco-related 
disease or injury which became manifest during a veteran's 
military service or to the requisite degree of disability 
during a presumptive period specified in 38 U.S.C. §§ 1112 or 
1116.  However, on July 22, 1998, the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act) was signed into law as Public Law No. 105-206.  In 
pertinent part, the IRS Reform Act strikes out section 8202 
of the TEA 21 provisions and inserts a new section which 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C. § 1103).  The new section 1103 does not 
preclude establishment of service connection based upon a 
finding that a disease or injury became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C. §§ 1112 or 1116.  
New section 1103 applies only to claims filed after June 9, 
1998, and does not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.  

What remains somewhat unclarified is the date that the 
veteran commenced smoking and whether this smoking resulted 
in a nicotine dependency prior to his discharge from service 
and, if so, whether the dependence was the proximate cause of 
his death from lung cancer.  See VAOPGCPREC 19-97 (May 13, 
1997).  On October 28, 1997, the VA Under Secretary for 
Health issued guidelines for medical evaluation of claims for 
tobacco- related disability.  It was proposed that inquiries 
regarding pre-service tobacco-use and inservice nicotine 
dependence be resolved through application of the substance 
dependence criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994), or DSM-IV.  The Board therefore 
concludes that a VA physician should review the reccord and 
provide a clear opinion as to linkage, if any, between an 
inservice nicotine dependency and the veteran's post-service 
tobacco usage.  

Since the RO's last review of the appellant's claim, 
additional guidance has been provided with respect to 
disabilities that are alleged to be the result of smoking in 
service.  In this instance, it does not appear that the 
tobacco reference has been addressed per available 
guidelines.  Therefore, the RO's attention is directed to 
Undersecretary of Benefits Letter (USB) 20-97-14; VAOPGCPREC 
19-97; VAOPGCPREC 2-93.  

VAOGCPREC 2-93 (January 13, 1993) and VAOGCPREC 19-97 (May 
13, 1997) noted that in VAOPGCPREC 67-90 it was stated that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  The effect of VAOGCPREC 2-93 and 19-
97 are that since nicotine dependence may be considered a 
"disease" for compensation purposes, then secondary service 
connection could be established under the terms of 38 C.F.R. 
§ 3.310(a) if nicotine dependence, which arose in service, 
with its resulting tobacco use, is the proximate cause of the 
disability or death.  Then the two principal questions that 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are: 

(1) whether the veteran acquired a dependence on nicotine 
during service; and

(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.

However, even if nicotine dependence acquired in service led 
to continued post service smoking, there remains the question 
of whether there is a supervening cause of the claimed 
disability or death which severs the causal connection to the 
service-acquired nicotine dependence.  Such supervening 
causes were said to include sustained remission of the 
service-related nicotine dependence and subsequent resumption 
of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military. 

In a July 1997 letter, which was provided to the directors of 
all Veterans Benefits Administration offices (ROs) and 
Medical Centers (VAMCs), VA's acting Under Secretary for 
Benefits indicated that, in view of the conclusion by the 
Under Secretary for Health for VA that nicotine dependence 
may be considered a disease for VA compensation purposes, 
then the answer in all nicotine dependence cases to the first 
element set forth in the precedent opinion by the General 
Counsel (VAOPGCPREC 19-97) is that nicotine dependence is 
such a disease.  The acting Under Secretary for Benefits 
noted that each decision must then specifically address the 
remaining two elements; i.e., whether the veteran acquired a 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by him, noting that proximate cause is to be defined 
by the parameters that were set forth by the General Counsel 
in its precedent opinion and according to 38 C.F.R. § 3.310.  

These matters have not been addressed by the RO.  

As applied to the facts of this case, the medical evidence of 
record suggests nicotine dependence, although nicotine 
dependence, including nicotine dependence which originated 
during service, has not been formally diagnosed.  The 
attending physician, Dr. Louck, did not specifically state 
there was nicotine dependence nor did he identify the onset 
of such addiction.  Moreover, there is no medical evidence of 
nicotine dependence during service, since the service medical 
records are not available, or in the several decades between 
the veteran's leaving service and the 1984 records contained 
in the claims file.  The Board is thus unable to discern from 
the present record whether the veteran's nicotine addiction, 
if any, was the result of in-service smoking, or the result 
of continued smoking for forty years after his final 
discharge from military service.  This is a conclusion 
requiring medical expertise.  

The Board thus finds that further development, to include 
obtaining a clarifying medical opinion and ensuring that all 
available pertinent evidence is associated with the claims 
file, would be extremely helpful in this case.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain the clinical 
records of the veteran's terminal period 
of VA hospitalization at a VA facility in 
Lake City, Florida, in October 1984.  
These records should be associated with 
the claim file.  

2.  The RO should determine whether the 
VA paid for the radiation therapy at the 
Shands Teaching Hospital or if the 
treatment was otherwise conducted with VA 
approval and at VA expense.  If so, 
records of the radiation therapy at the 
Shands Teaching Hospital in 1984 should 
be obtained.  All records obtained should 
be added to the claims file. 

3.  The RO should again request the 
appellant to provide information relevant 
to the veteran's history of tobacco use 
subsequent to service, to include 
identifying any periods of smoking 
cessation, and also request the appellant 
to provide information about any post-
service employment engaged in by the 
veteran and any relevant environmental 
exposure to asbestos or toxins.  

4.  The RO should contact Dr. Louck and 
request that he discuss the veteran's 
nicotine addiction, providing an opinion, 
if possible, as to the approximate onset 
of such addiction (not an opinion merely 
as to when the veteran started smoking) 
and noting the facts upon which the 
opinion is based.  

5.  Following the foregoing development, 
a VA psychologist and oncologist should 
review the claims file.  The physicians 
should each offer an opinion as to the 
following questions: (a) whether it is at 
least as likely as not that the veteran's 
use of tobacco based products while in 
the military resulted in his death; (b) 
whether it is at least as likely as not 
that he acquired an addiction to nicotine 
while in the military; and (c) if so, 
whether it is at least as likely as not 
that there is a proximal causal 
relationship between his death from lung 
cancer and his dependence on nicotine.  
The claims folder and a copy of this 
remand should be made available to the 
examiners in conjunction with the file 
review.  A complete rationale for any and 
all opinions offered must be provided.  A 
legible report should be associated with 
the claims file.  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

7.  The RO should then review the 
expanded record and determine whether the 
appellant's claim can be granted.  In 
making this determination, the RO should 
expressly consider and discuss all 
applicable opinions of VA's General 
Counsel regarding benefits based on 
tobacco use during service.  If the 
benefit sought is not granted, the RO 
should furnish the appellant and her 
representative with an appropriate 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  Thereafter, 
the appellant and her representative 
should be afforded the opportunity to 
respond thereto.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.   While this case is in remand status, the appellant 
and her representative are free to submit additional 
evidence and argument on the questions at issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need 
take no action unless otherwise notified.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

